
	
		II
		111th CONGRESS
		1st Session
		S. 774
		IN THE SENATE OF THE UNITED STATES
		
			April 1, 2009
			Mr. Dorgan (for himself
			 and Mr. Voinovich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To enhance the energy security of the United States by
		  diversifying energy sources for onroad transport, increasing the supply of
		  energy resources, and strengthening energy infrastructure, and for other
		  purposes. 
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the National Energy Security Act of
			 2009  or the NESA of 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definition of Secretary.
					DIVISION A—Transmission and transportation
					TITLE I—Electricity transmission
					Sec. 101. Siting of interstate electric transmission
				facilities.
					Sec. 102. Recovery of costs for smart grid technology and
				advanced materials.
					TITLE II—Transportation sector
					Subtitle A—Electrification of transportation
				sector
					Sec. 201. Minimum Federal fleet requirement.
					Sec. 202. Use of HOV facilities by light-duty plug-in electric
				drive vehicles.
					Sec. 203. Recharging infrastructure.
					Sec. 204. Loan guarantees for advanced battery
				purchases.
					Sec. 205. Study of end-of-useful life options for motor vehicle
				batteries.
					Subtitle B—Medium- and heavy-duty vehicles
					Sec. 211. Maximum weight study.
					Sec. 212. Fuel economy.
					Subtitle C—Alternative transportation technologies
					Sec. 221. Flexible fuel automobiles.
					Sec. 222. Transportation roadmap study.
					DIVISION B—Domestic production and workforce
				development
					TITLE I—Increasing supply
					Subtitle A—Increasing production from domestic
				resources
					Sec. 300. Amendment of 1986 Code.
					Part I—Investment in renewable energy
					Sec. 301. Extension of renewable electricity production
				credit.
					Sec. 302. Expansion and extension of new clean renewable energy
				bonds.
					Sec. 303. Extension of investment tax credit for certain energy
				property.
					Sec. 304. Increase in credit for investment in advanced energy
				facilities.
					Part II—Investment in alternative fuel property
					Sec. 311. Extension of credits for alcohol fuels.
					Sec. 312. Extension of credits for biodiesel and renewable
				diesel.
					Part III—Investment in electric drive and advanced
				vehicles
					Sec. 321. Extension of credit and extension of temporary
				increase in credit for alternative fuel vehicle refueling property.
					Sec. 322. Extension and expansion of credit for new qualified
				plug-in electric drive motor vehicles.
					Sec. 323. Extension of credit for certain plug-in electric
				vehicles.
					Sec. 324. Extension of credit for medium and heavy duty hybrid
				vehicles.
					Sec. 325. Credit for heavy duty natural gas
				vehicles.
					Part IV—Low carbon loan guarantee program
					Sec. 331. Innovative low-carbon loan guarantee
				program.
					Part V—Investment in ethanol
					Sec. 341. Research and development of fungible
				biofuels.
					Part VI—Studies on market penetration of renewable
				resources
					Sec. 351. Studies on market penetration of renewable
				resources.
					Subtitle B—Increasing production from fossil
				resources
					Part I—Outer Continental Shelf
					Sec. 361. Inventory of outer Continental Shelf oil and gas
				resources.
					Sec. 362. Leasing of offshore areas estimated to contain
				commercially recoverable oil or gas resources.
					Sec. 363. Environmental stewardship and allowable
				activities.
					Sec. 364. Moratorium of oil and gas leasing in certain areas of
				the Gulf of Mexico.
					Sec. 365. Treatment of revenues.
					Part II—Other fossil resources
					Sec. 371. Authorization of activities and exports involving
				hydrocarbon resources.
					Sec. 372. Travel in connection with authorized hydrocarbon
				exploration and extraction activities.
					Sec. 373. Alaska OCS joint lease and permitting processing
				office.
					Sec. 374. Alaska Natural Gas Pipeline.
					TITLE II—Clean energy technology workforce
				development
					Sec. 401. Clean energy technology workforce.
					DIVISION C—Global risk management
					Sec. 501. Sense of Congress on geopolitical consequences of oil
				dependence.
					Sec. 502. Study of foreign fuel subsidies.
				
			2.FindingsCongress finds that—
			(1)(A)high and volatile
			 international oil prices represent an unsustainable threat to the economic and
			 national security of the United States; and
				(B)approximately 40 percent of the
			 primary energy demand of the United States is met by petroleum, the price for
			 which is set in a fungible and opaque international market vulnerable to
			 geopolitical instability and increasingly complex barriers to
			 investment;
				(2)(A)it should be the goal
			 of the United States to reduce the oil intensity (the number of barrels of oil
			 required to generate $1 of gross domestic product) of the national economy from
			 2008 levels by at least 50 percent by calendar year 2030 and by at least 80
			 percent by calendar year 2050; and
				(B)reduced oil intensity is a primary
			 means for improving the resilience of the economy to high and volatile
			 international oil prices;
				(3)the
			 transportation sector of the United States is critical to breaking the oil
			 dependence of the United States because the transportation sector—
				(A)accounts for
			 nearly 70 percent of total national oil consumption;
				(B)is 97 percent
			 reliant on petroleum for the delivered energy needs of the sector; and
				(C)remains an
			 industry of vital national significance and importance;
				(4)(A)electrification of
			 short-haul transportation represents a likely pathway to reduced oil
			 dependence;
				(B)electrified ground transport—
					(i)promotes fuel diversity because the
			 electric power sector uses a diverse range of feedstocks; and
					(ii)relies on a portfolio of fuels
			 that are largely domestic and have prices that are generally less volatile than
			 oil; and
					(C)electricity prices are generally
			 stable relative to oil because the price of fuel in the electric power sector
			 is a small portion of the cost of delivered energy;
				(5)(A)electrification of
			 transportation will require a more modern, technologically advanced national
			 electric power system that draws on a variety of location-constrained
			 generation sources sited in a range of geographic areas; and
				(B)a national transmission system that
			 efficiently delivers power across long distances to load centers should be a
			 high priority;
				(6)(A)widespread deployment
			 of electric vehicles and supporting infrastructure is a long-term process that
			 will require a national commitment over many years;
				(B)in the interim, steps can be taken to
			 minimize the danger that oil dependence poses to the economic and national
			 security of the United States; and
				(C)it is critical to—
					(i)support the continued growth of the
			 domestic biofuels industry;
					(ii)foster domestic production of
			 conventional fuels for which infrastructure and technology exist; and
					(iii)support deployment of additional
			 renewable, cleaner fossil, and nuclear generating capacity for providing the
			 necessary low emissions, reliable, and dispatchable power that is essential for
			 the electricity supply of the United States;
					(7)(A)a robust, dynamic, and
			 diverse biofuels industry is an important component of a secure United States
			 liquid fuels system; and
				(B)a stable market for biofuels,
			 including widespread deployment of flexible fuel vehicles, can reduce oil
			 consumption as the United States transitions to electrified ground
			 transport;
				(8)(A)domestic production of
			 oil and natural gas from the Outer Continental Shelf of the United States is a
			 safe and secure means for increasing energy security in the near-term;
				(B)high oil import levels in the United
			 States present an added threat to the economy in addition to general price
			 volatility; and
				(C)in 2008, the United States net deficit
			 in petroleum trade amounted to more than $380,000,000,000, or nearly 60 percent
			 of the total trade deficit;
				(9)a highly skilled,
			 well trained, and adaptable workforce is vital to the economic and energy
			 security of the United States; and
			(10)(A)addressing the twin
			 challenges of energy security and global climate change now and in the future
			 will require the United States to use all instruments of national power,
			 including the military and diplomatic and intelligence services;
				(B)the United States must develop
			 short-term policies and strategies that—
					(i)protect key energy
			 infrastructure;
					(ii)secure critical geographic transit
			 areas;
					(iii)mitigate political instability
			 from energy suppliers; and
					(iv)strengthen the domestic industrial
			 base required for the development and widespread implementation of clean energy
			 technologies; and
					(C)over the long-term, the United States
			 must focus national security organizations on gaining greater clarity on world
			 reserves of energy and strengthening relationships with certain key
			 nations.
				3.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of Energy.
		ATransmission and
			 transportation
			IElectricity
			 transmission
				101.Siting of
			 interstate electric transmission facilitiesSection 216 of the Federal Power Act (16
			 U.S.C. 824p) is amended—
					(1)by striking subsections (a) through (g) and
			 inserting the following:
						
							(a)DefinitionsIn this section:
								(1)BeneficiaryThe
				term beneficiary means a wholesale or retail customer, market
				participant, or other entity that benefits from a transmission upgrade,
				enhancement, or expansion under a regional transmission plan, including an
				economic benefit, improvement in service reliability, or reduction in
				greenhouse gas emissions.
								(2)Clean energy
				superhighwayThe term Clean Energy Superhighway
				means the interstate extra-high voltage transmission grid overlay established
				under this section.
								(3)Clean Energy
				Superhighway facilityThe term Clean Energy Superhighway
				facility means an overhead or underground transmission facility of the
				Clean Energy Superhighway included in a plan certified under subsection (b)(9)
				(including conductors, cables, towers, manhole duct systems, phase shifting
				transformers, reactors, capacitors, and any ancillary facilities and equipment
				necessary for the proper operation of the facility) that—
									(A)operates at or
				above a voltage of 345 kilovolt alternating current;
									(B)operates at or
				above a voltage of 400 kilovolts direct current;
									(C)is a renewable
				feeder line that transmits electricity directly or indirectly to the Clean
				Energy Superhighway; or
									(D)is a necessary
				upgrade to an existing transmission facility.
									(4)Grid-enabled
				vehicleThe term grid-enabled vehicle means an
				electric drive vehicle, electric hybrid vehicle, or fuel cell vehicle that has
				the ability to communicate electronically with an electric power provider or
				localized energy storage system to charge or discharge an on-board energy
				storage device, such as a battery.
								(5)InterconnectionThe
				term Interconnection has the meaning given the term in section
				215(a).
								(6)Load-serving
				entityThe term load-serving entity means any
				person, Federal, State, or local agency or instrumentality, public utility, or
				electric cooperative (including an entity described in section 201(f)) that
				delivers electric energy to end-use customers.
								(7)Location-constrained
				resource
									(A)In
				generalThe term location-constrained resource means
				a low-carbon resource used to produce electricity that is geographically
				constrained such that the resource cannot be relocated to an existing
				transmission line.
									(B)InclusionsThe
				term location-constrained resource includes the following types of
				resources described in subparagraph (A):
										(i)Renewable
				energy.
										(ii)A fossil fuel
				electricity plant equipped with carbon capture technology that is located at a
				site that is appropriate for carbon storage or beneficial reuse.
										(8)Renewable
				energyThe term renewable energy means electric
				energy generated from—
									(A)solar energy,
				wind, landfill gas, renewable biogas, or geothermal energy;
									(B)new hydroelectric
				generation capacity achieved from increased efficiency, or an addition of new
				capacity, at an existing nonhydroelectric project if—
										(i)the hydroelectric
				project installed on the nonhydroelectric dam—
											(I)is licensed by
				the Commission; and
											(II)meets all other
				applicable environmental, licensing, and regulatory requirements, including
				applicable fish passage requirements;
											(ii)the
				nonhydroelectric dam—
											(I)was placed in
				service before the date of enactment of the National Energy Security Act of 2009;
											(II)was operated for
				flood control, navigation, or water supply purposes; and
											(III)did not produce
				hydroelectric power as of the date of enactment of the
				National Energy Security Act of
				2009; and
											(iii)the
				hydroelectric project is operated so that the water surface elevation at any
				given location and time that would have occurred in the absence of the
				hydroelectric project is maintained, subject to any license requirements
				imposed under applicable law that change the water surface elevation for the
				purpose of improving the environmental quality of the affected waterway, as
				certified by the Commission;
										(C)hydrokinetic
				energy, including—
										(i)waves, tides, and
				currents in oceans, estuaries, and tidal areas;
										(ii)free flowing
				water in rivers, lakes, and streams;
										(iii)free flowing
				water in man-made channels, including projects that use nonmechanical
				structures to accelerate the flow of water for electric power production
				purposes; or
										(iv)differentials in
				ocean temperature through ocean thermal energy conversion; or
										(D)electricity that
				is generated from the combustion of the biogenic portion of municipal solid
				waste materials from facilities that comply with the maximum pollutant
				emissions standards established by the Administrator of the Environmental
				Protection Agency.
									(9)Renewable
				feeder line
									(A)In
				generalThe term renewable feeder line means an
				electricity transmission line that—
										(i)operates at or
				above 100 kilovolts alternating current;
										(ii)connects 1 or
				more renewable energy generators directly or indirectly to the Clean Energy
				Superhighway; and
										(iii)is identified
				in the Clean Energy Superhighway plan certified under subsection (b)(9).
										(B)InclusionThe
				term renewable feeder line includes an upgrade to an existing
				transmission line necessary for interconnection to a new transmission line
				described in subparagraph (A).
									(10)SecretaryThe
				term Secretary means the Secretary of Energy.
								(11)StateThe
				term State means—
									(A)a State;
				and
									(B)the District of
				Columbia.
									(b)Planning
								(1)PurposeThe
				purpose of this subsection is to plan for a Clean Energy Superhighway
				that—
									(A)expands and
				modernizes the electrical transmission grid of the United States to meet the
				goals of increasing energy security and protecting the environment;
									(B)integrates
				location-constrained resources, including renewable and low-carbon electricity
				generation;
									(C)improves delivery
				of electricity from location-constrained resources to load centers;
									(D)ensures
				sufficient transmission capacity for future demand growth, including energy
				efficiency, distributed generation and storage, and demand response
				resources;
									(E)integrates smart
				grid technologies;
									(F)enhances the
				reliability and efficiency of the electrical transmission grid;
									(G)relieves
				congestion on the electrical transmission grid;
									(H)plans, to the
				maximum extent practicable, for at least 50 percent of light-duty vehicles used
				in the United States by calendar year 2030 to be light-duty grid-enabled
				vehicles;
									(I)meets any
				renewable electricity standard established by law; and
									(J)provides the
				lowest-cost delivered energy to markets.
									(2)Planning
				requirement
									(A)In
				general
										(i)RequirementNot
				later than 90 days after the date of enactment of the
				National Energy Security Act of
				2009, the Commission shall promulgate regulations consistent with
				this section for—
											(I)the operation,
				composition, and selection of the regional planning authorities; and
											(II)the contents of,
				and certification requirements for, the regional plans produced by regional
				planning authorities.
											(ii)RequirementThe
				Commission shall certify not less than 1, and not more than 4, regional
				planning authorities for each of the Eastern and Western Interconnections of
				the United States.
										(iii)Clean Energy
				SuperhighwayEach regional planning authority certified by the
				Commission shall participate in the development of the Clean Energy
				Superhighway.
										(iv)Number of
				regional planning authoritiesThe Commission shall minimize, to
				the maximum extent practicable, the number of regional planning authorities in
				the Eastern and Western Interconnections while ensuring that the entire
				domestic footprint of the Interconnections is covered.
										(B)Certification
				of regional planning authorities
										(i)In
				generalTo be eligible to be certified as a regional planning
				authority for a region under this subsection, a regional planning organization
				shall apply to, and be approved by, the Commission.
										(ii)Request for
				applicationsNot later than 90 days after the date of enactment
				of National Energy Security Act of
				2009, the Commission shall issue a request for from entities
				seeking to be certified as a regional planning authority for the Eastern or
				Western Interconnection.
										(iii)Eligibility
											(I)In
				generalAny group of Regional Transmission Organizations,
				Independent System Operators, regional entities (as defined in section 215(a)),
				or other multistate organizations or entities may apply to be certified as a
				regional planning authority under this subsection.
											(II)State
				participationAn organization that applies for certification
				under subclause (I) shall invite the Governor or the designee of the Governor
				from each affected State and a representative from each affected Indian tribe
				to participate in the organization.
											(III)Minimum
				sizeTo be certified as a regional planning authority under this
				subparagraph, an organization shall represent a region that is of sufficient
				size—
												(aa)to
				encompass generation resources that are sufficient to meet load requirements in
				the region, taking into account potential generation from location-constrained
				resources and projected load growth; and
												(bb)to
				possess sufficient market scope to produce economic and operational
				efficiencies.
												(iv)Planning
				principlesThe Commission shall establish rules and procedures
				for the designation of regional planning authorities to ensure that the
				planning process proposed by an applicant—
											(I)is consistent
				with the purposes described in paragraph (1);
											(II)is open,
				transparent, and nondiscriminatory;
											(III)includes
				consultation with all affected Federal land management agencies, Indian tribes,
				and States within a region;
											(IV)builds on
				planning undertaken by States, Indian tribes, Federal transmitting utilities,
				Regional Transmission Organizations, Independent System Operators, utilities,
				and others;
											(V)is developed in
				conformance with Commission requirements for planning using open access
				transmission tariffs;
											(VI)solicits input
				from load-serving and wholesale entities, transmission owners and operators,
				renewable energy developers, environmental organizations, Indian tribes, and
				other interested parties;
											(VII)includes an
				interim process to evaluate expeditiously whether new renewable feeder lines
				should be added to the plan; and
											(VIII)uses the best
				available information on resources, load, and demand projections.
											(v)Certification
											(I)In
				generalExcept as provided in subclauses (II) and (III), not
				later than 90 days after the date on which the Commission issues a request for
				applications under clause (ii), the Commission shall certify at least 1
				regional planning authority for each of the Eastern and Western
				Interconnections.
											(II)Insufficient
				applicationSubclause (I) shall not apply if the
				Commission—
												(aa)has not received
				an application from any entity in the applicable Interconnection; or
												(bb)has received
				applications from entities that do not satisfy the criteria established by the
				Commission for a regional planning authority.
												(III)Commission
				responsibilityIf the Commission does not receive sufficient
				applications as described in subclause (II) for any portion of an
				Interconnection, the Commission shall—
												(aa)assume the
				responsibilities of a regional planning authority for the uncovered portion of
				the Interconnection; and
												(bb)submit to
				Congress written notification of an intent to assume responsibility under this
				subclause at least 30 days before the date that responsibility is
				assumed.
												(C)Oversight of
				regional planning authoritiesThe Commission shall establish
				procedures to oversee certified regional planning authorities under this
				subsection.
									(3)Duties of
				Secretary
									(A)Resource
				assessments
										(i)In
				generalThe Secretary shall conduct nationwide assessments to
				identify areas with a significant potential for the development of
				location-constrained resources.
										(ii)FormatsThe
				resource assessments shall be made available to the public in multiple formats,
				including in a Geographical Information System compatible format.
										(iii)TimingThe
				Secretary shall—
											(I)make the initial
				resource assessment required under this subparagraph not later than 180 days
				after the date of enactment of the National
				Energy Security Act of 2009; and
											(II)refine the
				resource assessment on a regular basis that is consistent with regional
				planning cycles.
											(B)Technical
				assistanceThe Secretary shall provide technical assistance to
				regional planning authorities, on request, to assist the authorities in
				carrying out this section.
									(C)Congestion
				studies
										(i)In
				generalThe Secretary shall conduct or update a study of electric
				transmission congestion and report the results of the study to certified
				regional planning authorities to assist the authorities in carrying out this
				section.
										(ii)Recent
				studyThe Secretary shall ensure that a congestion study that is
				not more than 2 years old is available at the time regional planning
				authorities are certified by the Commission.
										(iii)UpdatesThe
				Secretary shall update a congestion study at least once every 2 years,
				consistent with the planning cycle.
										(4)Planning
				process
									(A)In
				generalOnce certified, a regional planning authority shall
				establish a regional or Interconnection-wide Clean Energy Superhighway plan
				that—
										(i)meets the
				purposes of this subsection; and
										(ii)identifies
				necessary Clean Energy Superhighway facilities and transmission infrastructure
				that need to be added or upgraded to achieve the planned Clean Energy
				Superhighway.
										(B)Stakeholder
				involvement
										(i)In
				generalIn carrying out this section, a regional planning
				authority shall establish a consultative public process that, to the maximum
				extent practicable, engages regional stakeholders, including—
											(I)public service
				commissions and other relevant State agencies;
											(II)load-serving
				entities and wholesale entities that provide transmission and power supply
				services;
											(III)representatives
				of the retail customers of the load-serving entities;
											(IV)transmission
				owners and operators;
											(V)utilities and
				merchant generators;
											(VI)renewable energy
				developers;
											(VII)environmental
				organizations;
											(VIII)Indian
				tribes;
											(IX)Federal land use
				agencies; and
											(X)other interested
				parties.
											(ii)CriteriaA
				regional planning authority shall encourage stakeholders, to the maximum extent
				practicable, to provide input to establish criteria based on paragraphs (1) and
				(2)(B)(iv) to create a Clean Energy Superhighway plan.
										(iii)Public
				meetingsA regional planning authority shall provide notice and
				hold public meetings to solicit public input in carrying out this
				subsection.
										(5)PlanningNot
				later than 1 year after the certification of a regional planning authority
				under this subsection, the certified regional planning authority shall submit
				to the Commission for approval a Clean Energy Superhighway plan that—
									(A)evaluates
				potential location-constrained resources;
									(B)provides for
				long-term planning for both the 10 year- and 20 year-horizons, that takes into
				account future demand growth and reasonable models of future generation growth,
				including energy efficiency, demand response, and distributed storage and
				generation;
									(C)establishes (in
				consultation with Federal and State land agencies, environmental groups, and
				Indian tribes) appropriate areas to be avoided in siting of Clean Energy
				Superhighway facilities, to the maximum extent practicable, including—
										(i)national parks,
				national marine sanctuaries, reserves, recreation areas, and other similar
				units of the National Park System;
										(ii)designated
				wilderness, designated wilderness study areas, and other areas managed for
				wilderness characteristics;
										(iii)national
				historic sites and historic parks;
										(iv)inventoried
				roadless areas and significant noninventoried roadless areas within the
				National Forest System;
										(v)national
				monuments;
										(vi)national
				conservation areas;
										(vii)national
				wildlife refuges and areas of critical environmental concern;
										(viii)national
				historic and national scenic trails;
										(ix)areas designated
				as critical habitat;
										(x)national wild,
				scenic, and recreational rivers;
										(xi)any area in
				which Federal law prohibits energy development; and
										(xii)any area in
				which applicable State law or Indian tribal code enacted prior to the date of
				enactment of the National Energy Security Act
				of 2009 prohibits transmission development;
										(D)identifies the
				transmission infrastructure to be included as Clean Energy Superhighway
				facilities, taking into consideration—
										(i)that, to the
				maximum extent practicable—
											(I)areas with the
				potential for the development of location-constrained resources shall be
				connected to the Clean Energy Superhighway;
											(II)load centers
				shall be connected to the Clean Energy Superhighway; and
											(III)areas in
				subparagraph (C) shall be avoided by the Clean Energy Superhighway; and
											(ii)all other
				relevant factors;
										(E)performs
				necessary engineering analyses;
									(F)permits persons
				to propose to the regional planning authority Clean Energy Superhighway
				facilities to meet the needs identified in the long-term plan of the regional
				planning authority; and
									(G)considers staging
				of projects, including the logical order of building and construction
				timelines.
									(6)Allowance of
				waivers for certain linesA regional planning authority may
				petition the Commission to allow the inclusion of 230 kilovolt lines in an
				approved plan if the regional planning authority demonstrates to the Commission
				that unique regional conditions exist that require a lower voltage line.
								(7)Multiple
				regional planning authorities
									(A)In
				generalIf more than 1 regional planning authority is certified
				in an Interconnection, the regional planning authorities in the Interconnection
				shall ensure that the submitted plan integrates with the other plans in the
				Interconnection.
									(B)ModificationThe
				Commission shall modify the plans submitted under paragraph (9)(B), as
				necessary, to ensure that plans established under this section are
				integrated.
									(8)CoordinationIn
				the development of a Clean Energy Superhighway plan, a regional planning
				authority shall coordinate, as appropriate, with planning authorities and other
				interested parties in Canada, Mexico, the Electric Reliability Council of
				Texas, and other Interconnections.
								(9)National plan
				certification
									(A)In
				generalThe Commission shall determine whether the plans
				submitted by the regional planning authorities under this subsection carry out
				the purposes of this section.
									(B)Administration
										(i)Public
				commentThe Commission shall provide an opportunity for public
				comment on each plan submitted by a regional planning authority.
										(ii)Modifications
											(I)In
				generalThe Commission may modify or reject a plan as necessary
				to achieve the purposes of this section.
											(II)OpinionIf
				the Commission modifies or rejects a plan, not later than 60 days after the
				date the plan is submitted by the regional planning authority, the Commission
				shall provide a written opinion to the regional planning authority that
				contains the facts and reasons supporting the action of the Commission.
											(iii)ResubmissionSubject
				to paragraph (10)(A)(iii), if the Commission rejects a plan, the regional
				planning authority may submit a revised plan within 90 days of the Commission’s
				rejection.
										(iv)CertificationIf
				the Commission determines that a plan meets the purposes of this section, the
				Commission shall certify the plan for establishing a Clean Energy
				Superhighway.
										(10)Best
				practicesThe Commission shall—
									(A)conduct regular
				reviews of best practices in planning under this subsection; and
									(B)make available
				and use those best practices in carrying out this subsection.
									(11)Timing
									(A)Implementation
										(i)In
				generalNot later than 1 year after the date of certification by
				the Commission, a regional planning authority shall complete the planning
				process required under this section.
										(ii)Withholding of
				planning fundsIf the Commission has not received a plan from a
				regional planning authority by the date that is 1 year after the date of the
				certification of the regional planning authority by the Commission, the
				Commission shall—
											(I)determine the
				cause for the delay; and
											(II)inform the
				Secretary, who may withhold future planning funds from the regional planning
				authority under this subsection, if the Commission determines that the process
				of the regional planning authority is not sufficiently implementing this
				subsection.
											(iii)Assumption of
				planning responsibilityIf the Commission has not certified the
				regional plan for a region by the date that is 18 months after the date of the
				certification of the regional planning authority by the Commission, the
				Commission shall assume the responsibility for creating a regional plan for the
				region consistent with the planning process established under paragraph
				(4).
										(iv)NotificationThe
				Commission shall submit to Congress written notification of an intent to assume
				responsibility under clause (iii) at least 30 days before the date that
				responsibility is assumed.
										(B)UpdatesNot
				later than 2 years after the initial establishment of a plan under this section
				and every 2 years thereafter, a regional planning authority shall (in
				accordance with procedures required for the initial establishment of a plan)
				review and (as necessary) modify the plan established under this section to
				ensure that the plan promotes the purposes of this section.
									(12)Recovery of
				costs associated with Interconnection-wide transmission grid project
				planning
									(A)In
				generalA regional planning authority and a participating State
				shall be permitted to recover prudently incurred costs to carry out the
				planning activities required under this subsection pursuant to a Federal
				transmission surcharge that will be established by the Commission for the
				purposes of carrying out this section.
									(B)SurchargeA
				regional planning authority shall—
										(i)establish a
				Federal transmission surcharge based on a formula rate that is submitted to the
				Commission for approval; and
										(ii)adjust the
				formula and surcharge on an annual basis.
										(C)Cost
				responsibilityCost responsibility under each surcharge shall be
				assigned based on energy usage to all load-serving entities within each
				regional planning authority.
									(D)LimitationThe
				total amount of surcharges that may be imposed or collected nationally under
				this paragraph shall not exceed $80,000,000 for any calendar year.
									(E)Other
				fundsFunds made available for transmission planning under the
				American Recovery and Reinvestment Act of 2009 (Public Law 111–5) may be used
				to carry out this subsection.
									(c)Cost
				allocation
								(1)PurposesThe
				purposes of this subsection are—
									(A)to ensure that
				the costs of the Clean Energy Superhighway are borne widely by all
				beneficiaries of new transmission and are not borne disproportionately by
				ratepayers or generators in specific areas; and
									(B)to promote the
				national interest in an Clean Energy Superhighway in accordance with the
				purposes of this part.
									(2)SubmissionNot
				later than 1 year after the date of the certification of the last regional
				planning authority, all regional planning authorities within an Interconnection
				may submit jointly a single integrated Interconnection-wide cost allocation
				proposal to the Commission for allocating the costs of Clean Energy
				Superhighway facilities under this section.
								(3)Action by
				CommissionNot later than 120 days after the date of receipt of a
				cost-allocation plan submitted under paragraph (2), the Commission
				shall—
									(A)provide notice
				and an opportunity for a hearing;
									(B)evaluate the
				plan; and
									(C)(i)approve the plan if the
				Commission finds that the plan results in just and reasonable rates that
				promote the purposes of this section (including this subsection); or
										(ii)reject or modify the plan if the
				Commission finds that the plan does not result in just and reasonable rates
				that promote the purposes of this section (including this subsection).
										(4)Resubmission of
				plan
									(A)In
				generalIf the Commission rejects the cost allocation plan under
				paragraph (3)(C)(ii), the Commission shall give guidance to the regional
				planning authorities on remediation measures.
									(B)ResubmissionNot
				later than 90 days after the date of the rejection, the regional planning
				authorities may submit to the Commission a revised cost allocation plan for the
				region under this subsection.
									(C)Modifications
										(i)In
				generalNot later than 60 days after the date of resubmission of
				a cost-allocation plan, the Commission shall approve, modify, or reject the
				plan as necessary to achieve the purposes of this section.
										(ii)OpinionIf
				the Commission modifies or rejects a plan, not later than 60 days after the
				date the plan is resubmitted by the regional planning authority, the Commission
				shall provide a written opinion to the regional planning authority that
				contains the facts and reasons supporting the action of the Commission.
										(5)Commission
				allocation of costsIf the regional planning authorities do not
				submit an Interconnection-wide cost allocation plan within the time periods
				specified in paragraphs (2) and (4) or if the Commission does not approve a
				cost allocation plan submitted by the regional planning authorities for an
				Interconnection, the Commission shall allocate the costs of new transmission in
				the region under this section to all of the load-serving entities in the
				Interconnection on a load-ratio share basis.
								(6)Implementation
									(A)In
				generalThe Commission shall adopt such rules, require inclusion
				of such provisions in transmission tariffs, and take such other actions as are
				necessary to efficiently—
										(i)collect the costs
				for development and operation of Clean Energy Superhighway facilities;
				and
										(ii)distribute the
				resultant revenues to owners of the facilities.
										(B)Transmission
				customerThe rules or tariffs may consider each load-serving
				entity in an Interconnection to be a transmission customer under 1 or more of
				the tariffs established for collection of the costs for development and
				operation of Clean Energy Superhighway facilities.
									(d)Siting
								(1)PurposesThe
				purpose of the integrated siting process provided for in this subsection is to
				provide an efficient and timely certification process that ensures
				participation of Federal land management agencies, States, and Indian tribes,
				and the appropriate protection of resources, in siting applications before the
				Commission.
								(2)Prefiling
									(A)In
				generalNot later than 180 days after the date of enactment of
				the National Energy Security Act of
				2009, the Commission shall promulgate regulations to implement an
				integrated prefiling process for the preparation of an application for the
				certification of a Clean Energy Superhighway facility.
									(B)Preapplication
				information
										(i)In
				generalThe regulations for the prefiling process shall include
				the appropriate information required for the Commission to determine if the
				proposed facility is included in the Clean Energy Superhighway plan certified
				by the Commission under subsection (b)(9).
										(ii)StepsThe
				regulations shall establish a list of steps that shall be completed before
				submitting an application for a certificate, including the steps required under
				this subparagraph.
										(iii)Notice of
				intent to applyThe applicant shall submit to the Commission a
				notice of intent to apply for a Clean Energy Superhighway certificate that
				includes a preliminary routing plan.
										(iv)Determination
				of inclusion in planThe Commission shall determine whether the
				proposed facility is included in a Clean Energy Superhighway plan certified
				under subsection (b)(9).
										(v)NotificationThe
				Commission shall provide notice to the public, affected States, Federal land
				agencies, and Indian tribes of a notice of any intent to apply for a
				certificate.
										(vi)Prefiling
				scheduleThe Commission shall establish a prefiling schedule for
				the applicant, agencies, and Indian tribes.
										(vii)State siting
				constraintsThe applicant shall consider the State siting
				constraints identified under paragraph (3).
										(viii)ConsultationThe
				applicant shall consult with affected States, Federal land agencies, and Indian
				tribes in carrying out this subsection
										(ix)Early scoping
				processThe Commission shall conduct an early scoping process
				that is consistent with the terms and conditions of section 5.8 of title 18,
				Code of Federal Regulations (or a successor section), as determined by the
				Commission.
										(x)Consolidated
				recordThe Commission shall create and maintain a consolidated
				record for all decisions made or actions taken by the Commission or by a
				Federal, State, Indian tribe administrative agency, or officer under this
				subsection.
										(xi)Siting dispute
				resolution boardThe Commission shall establish a siting dispute
				resolution board that is consistent with the terms and conditions of section
				5.14 of title 18, Code of Federal Regulations and paragraph (3)(B), as
				determined by the Commission.
										(C)Certificate of
				public convenience and necessityAn applicant shall comply with
				the prefiling process established under this paragraph before filing an
				application for a certificate of public convenience and necessity with the
				Commission.
									(3)State siting
				constraints
									(A)State
				agency
										(i)In
				generalThe Governor of a State in which a Clean Energy
				Superhighway facility is proposed pursuant to paragraph (2) shall designate the
				appropriate State agency to coordinate with the Commission on siting.
										(ii)Siting
				constraints and mitigation measures
											(I)In
				generalApplicants shall work with affected States in the
				prefiling process described in paragraph (2).
											(II)Designated
				State agencyAt the conclusion of the prefiling process, the
				designated State agency may identify and communicate to the applicant and the
				Commission information on siting constraints and mitigation measures (including
				habitat protection, environmental considerations, cultural site protection, or
				other factors) for a Clean Energy Superhighway facility within the
				State.
											(B)Siting dispute
				resolution board
										(i)In
				generalDuring the prefiling process for each Clean Energy
				Superhighway facility application, the Commission shall establish a siting
				dispute resolution board to ensure appropriate siting within and across the
				borders of the State.
										(ii)CompositionThe
				board for a Clean Energy Superhighway facility shall be composed of—
											(I)1 representative
				of the Commission, who is not otherwise involved in the applicable
				proceeding;
											(II)1 representative
				of each affected State, as designated by the Governor, and who is not otherwise
				involved in the proceeding; and
											(III)1 independent
				person with expertise in the area, selected by the other 2 panelists from a
				preestablished list of individuals who have that expertise (as established by
				the Commission).
											(iii)AppealsIf
				the applicant does not agree with the siting constraints and mitigation
				measures proposed by a State, the applicant may appeal the constraints and
				measures to the appropriate siting dispute resolution board.
										(iv)DecisionThe
				board shall—
											(I)make a decision
				on any appeal made under clause (iii); and
											(II)submit to the
				Commission a recommendation for final dispute resolution.
											(C)Federal
				action
										(i)In
				generalThe Commission shall incorporate State siting constraints
				and mitigation measures in the certificate issued under paragraph (9), unless
				the Commission finds that any recommendation referred to in subparagraph (A)
				(based on the recommendation of the applicable sitting dispute resolution
				board) is inconsistent with the purposes and requirements of this section or
				other applicable Federal law.
										(ii)FindingsIf
				(after any proceedings of a siting dispute resolution board) the Commission
				does not adopt in whole or in part a recommendation of the State agency, the
				Commission shall publish (together with a description of the basis for each
				finding)—
											(I)a finding that
				adoption of the recommendation of the siting dispute resolution board is
				inconsistent with the purposes and requirements of this section or with other
				applicable provisions of Federal law; or
											(II)a finding that
				adopts the recommendations of the siting dispute resolution board conditions
				selected by the Commission comply with the State siting constraints and
				mitigation measures described in subparagraph (A).
											(4)Federal
				authority
									(A)In
				generalExcept as otherwise provided in this subsection, the
				Commission shall have exclusive jurisdiction over the granting of a certificate
				for the siting of a Clean Energy Superhighway facility.
									(B)Rights of
				way
										(i)In
				generalThe Secretary of the Interior shall provide a route for a
				Clean Energy Superhighway facility on public land in accordance with the terms
				and conditions of agency land use plans.
										(ii)Indian
				landIn carrying out this subparagraph, the Secretary of the
				Interior shall use the process established under the terms and conditions of
				section 2604 of the Energy Policy Act of 1992 (25 U.S.C. 3504) and the Act of
				February 5, 1948 (25 U.S.C. 323 et seq.) (including applicable regulations) to
				establish a right-of-way for a Clean Energy Superhighway on Indian land, as
				determined by the Secretary of the Interior.
										(iii)Connection of
				individual linesThe Commission shall work with the Secretary of
				the Interior to ensure that the routing of an individual line across public and
				private land is appropriately connected.
										(5)Schedule
									(A)In
				generalThe Commission shall establish a schedule for all Federal
				authorizations under this subsection.
									(B)AdministrationIn
				establishing the schedule, the Commission shall—
										(i)ensure
				expeditious completion of all such proceedings; and
										(ii)comply with
				applicable schedules established by Federal law.
										(6)Existing
				corridorsA route for a Clean Energy Superhighway facility shall,
				to the maximum extent practicable, use existing corridors, including multiuse
				and highway corridors.
								(7)Environmental
				protection
									(A)In
				generalExcept as otherwise specifically provided in this
				section, nothing in this section affects any requirements of an environmental
				law of the United States, including the National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.).
									(B)Environmental
				review of individual linesIn the case of a Clean Energy
				Superhighway facility, the Commission shall—
										(i)serve as lead
				agency for the purposes of coordinating the environmental review that is
				required by law between all relevant Federal agencies;
										(ii)in consultation
				with the affected Federal and State agencies and Indian tribes, prepare a
				single environmental review document as required under the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
										(iii)in the case of
				a line that traverses Federal land, take any action that is required under the
				terms and conditions of applicable land use plans.
										(C)DeadlineThe
				environmental reviews described in subparagraph (B) shall be completed not
				later than 1 year after date of application for a certificate.
									(D)Memorandum of
				understandingNot later than 1 year after the date of enactment
				of the National Energy Security Act of
				2009, the Commission shall enter into a memorandum of
				understanding with all applicable Federal land agencies to create a streamlined
				and consolidated environmental review process to carry out this section.
									(8)Certificate of
				public convenience and necessity
									(A)In
				generalNo individual or entity (including States and entities
				described in subsection (f)) shall construct, acquire, or operate any Clean
				Energy Superhighway facility, or modify a Clean Energy Superhighway facility
				for which a certificate was previously issued under this subsection, unless
				there is in force with respect to the individual or entity a certificate of
				public convenience and necessity issued by the Commission authorizing such acts
				or operation.
									(B)Application for
				certificateAny individual or entity that seeks to operate,
				construct, acquire, or modify any Clean Energy Superhighway facility
				shall—
										(i)complete the
				prefiling process under paragraph (2);
										(ii)submit to the
				Commission a written application in such form and containing such information
				as the Commission may by regulation require; and
										(iii)provide notice
				of and opportunity for hearing on the application to interested parties in such
				manner as the Commission shall by regulation require.
										(C)HearingOn
				receipt of an application under this paragraph, the Commission—
										(i)shall—
											(I)provide notice
				and opportunity to interested persons; and
											(II)include any
				applicable conditions; and
											(ii)may approve or
				disapprove the application, in accordance with paragraph (9).
										(9)Grant of
				certificate
									(A)In
				generalA certificate shall be issued to a qualified applicant
				for the certificate authorizing the whole or partial operation, construction,
				acquisition, or modification covered by the application, only if the Commission
				determines that—
										(i)the facility is
				included in the Clean Energy Superhighway plan certified by the
				Commission;
										(ii)1 or more
				applicants are able and willing—
											(I)to carry out the
				acts and perform the service proposed; and
											(II)to comply with
				this Act (including regulations); and
											(iii)the proposed
				operation, construction, acquisition, or modification, to the extent authorized
				by the certificate, is or will be required by the present or future public
				convenience and necessity.
										(B)Terms and
				conditionsThe Commission shall have the power to attach to the
				issuance of a certificate under this paragraph and to the exercise of the
				rights granted under the certificate such reasonable terms and conditions as
				the public convenience and necessity may require, including (as may be required
				by applicable law) land use plans or applicable rights-of-way.
									(C)Evaluation of
				abilities of applicant
										(i)In
				generalIn evaluating the ability of 1 or more applicants
				described in subparagraph (A)(ii), the Commission shall consider whether the
				financial and technical capabilities of the applicant are adequate to support
				construction and operation of the project proposed in the application.
										(ii)Joint
				ownership projectsIn evaluating applications that feature joint
				ownership projects by multiple load-serving or wholesale entities, the
				Commission shall consider benefits from the greater diversification of
				financial risk inherent in the applications.
										(D)Public
				convenience and necessityIn making a determination with respect
				to public convenience and necessity described in subparagraph (A)(iii), the
				Commission shall presume that there is a public need for a proposed project
				that is included in the Clean Energy Superhighway plan developed pursuant to
				this section or that constitutes all of or a portion of a renewable feeder
				line.
									(10)Right of
				eminent domain
									(A)In
				generalIf any holder of a certificate issued under paragraph (9)
				cannot acquire by contract, or is unable to agree with the owner of property on
				the compensation to be paid for, the right-of-way to construct, operate, and
				maintain the project to which the certificate relates, and the necessary land
				or other property necessary to the proper operation of the project, the holder
				may acquire the right-of-way by the exercise of the right of eminent domain
				through a proceeding in—
										(i)the United States
				district court for the district in which the property is located; or
										(ii)a State court,
				to the extent permitted under State law.
										(B)Practice and
				procedureThe practice and procedure for any action or proceeding
				described in subparagraph (A) in a United States district court shall conform,
				to the maximum extent practicable, to the practice and procedure for similar
				actions or proceedings in the courts of the State in which the property is
				located.
									;
					(2)by striking
			 subsections (i), (j), and (k);
					(3)by redesignating
			 subsection (h) as subsection (e);
					(4)in subsection (e)
			 (as redesignated by paragraph (3))—
						(A)in paragraph (2),
			 by striking Department of Energy and inserting Federal
			 Energy Regulatory Commission (referred to in this subsection as the
			 Commission); and
						(B)in paragraph (3),
			 by striking Secretary and inserting Commission ;
			 and
						(5)by adding at the
			 end the following:
						
							(f)ApplicabilityThis
				section does not apply to the State of Alaska or Hawaii or to the Electric
				Reliability Council of Texas, unless the State or the Council voluntarily
				elects to be covered by this section.
							(g)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums are necessary to carry out this
				section.
							.
					102.Recovery of
			 costs for smart grid technology and advanced materialsSection 219(b)(4) of the Federal Power Act
			 (16 U.S.C. 824s(b)(4)) is amended—
					(1)in subparagraph
			 (A), by striking and after the semicolon at the end;
					(2)in subparagraph
			 (B), by striking the period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following:
						
							(C)all prudently
				incurred costs relating to the deployment of smart grid technology for
				transmission infrastructure (within the meaning of title XIII of the Energy
				Independence and Security Act of 2007 (42 U.S.C. 17381 et seq.)); and
							(D)all prudently
				incurred costs relating to the use of advanced materials for the construction
				of technology transmission facilities if the advanced materials are at least 25
				percent more efficient than standard transmission
				materials.
							.
					IITransportation
			 sector
				AElectrification
			 of transportation sector
					201.Minimum Federal fleet
			 requirementSection 303 of the
			 Energy Policy Act of 1992 (42 U.S.C. 13212) is amended—
						(1)in subsection
			 (b)—
							(A)by redesignating paragraphs (2) and (3) as
			 paragraphs (3) and (4), respectively;
							(B)by inserting after paragraph (1) the
			 following:
								
									(2)Plug-in
				electric drive vehiclesOf the total number of vehicles acquired
				by a Federal fleet under paragraph (1), at least the following percentage of
				the vehicles shall be plug-in electric drive vehicles (as defined in section
				131(a) of the Energy Independence and Security Act of 2007 (42 U.S.C.
				17011(a))):
										(A)10 percent for
				fiscal year 2012.
										(B)The applicable
				percentage for the preceding fiscal year increased by 5 percentage points (but
				not to exceed a total of 50 percent) for fiscal year 2013 and each subsequent
				fiscal year.
										;
				and
							(C)in paragraph (3)
			 (as redesignated by subparagraph (A)), by inserting or (2) after
			 paragraph (1); and
							(2)by striking
			 subsection (c) and inserting the following:
							
								(c)Allocation of
				incremental costsSubject to the availability of funds
				appropriated to carry out this subsection (to remain available until expended),
				the General Services Administration shall pay the incremental cost of
				alternative fueled vehicles over the cost of comparable gasoline vehicles for
				vehicles that the Administration purchased for the use of the Administration or
				on behalf of other agencies, in a total amount of not to exceed $300,000,000
				for any of fiscal years 2012 through
				2016.
								;
						(3)in subsection
			 (f), by adding at the end the following:
							
								(4)ComplianceCompliance
				with this subsection shall not relieve the Federal agency of the obligations of
				the agency under subsection (b).
								;
				and
						(4)in subsection
			 (g), by striking fiscal years 1993 through 1998 and inserting
			 each fiscal year.
						202.Use of HOV
			 facilities by light-duty plug-in electric drive vehiclesSection 166(b)(5) of title 23, United States
			 Code, is amended—
						(1)in subparagraph (A), by striking
			 Before and inserting Except as provided in subparagraph
			 (D), before;
						(2)in subparagraph
			 (B), by striking Before and inserting Except as provided
			 in subparagraph (D), before; and
						(3)by adding at the
			 end the following:
							
								(D)Use by plug-in
				electric drive vehicles
									(i)Definition of
				plug-in electric drive vehicleIn this subparagraph, the term
				plug-in electric drive vehicle has the meaning given the term in
				section 131(a) of the Energy Independence and Security Act of 2007 (42 U.S.C.
				17011(a)).
									(ii)Use of HOV
				facilitiesA State agency—
										(I)shall permit
				vehicles that are certified as low emission and energy-efficient vehicles in
				accordance with subsection (e) that are light-duty plug-in electric drive
				vehicles, and that are purchased on or before December 31 of the calendar year
				described in clause (iii), as determined by the Secretary, to use HOV
				facilities in the State; and
										(II)shall not impose
				any toll or other charge on such a vehicle for use of a HOV facility in the
				State.
										(iii)Calendar
				yearThe calendar year referred to in clause (ii)(I) is the
				calendar year during which, as determined by the Secretary, the aggregate
				number of plug-in electric drive vehicles sold in the United States during all
				calendar years exceeds 2,000,000.
									(iv)PetitionA
				State may petition the Secretary to limit or discontinue the use of a HOV
				facility by plug-in electric drive vehicles if the State demonstrates to the
				Secretary that the presence of the plug-in electric drive vehicles has degraded
				the operation of the HOV
				facility.
									.
						203.Recharging
			 infrastructure
						(a)DefinitionsIn this section:
							(1)Local
			 governmentThe term local government has the meaning
			 given the term in section 3371 of title 5, United States Code.
							(2)Plug-in
			 electric drive vehicleThe term plug-in electric drive
			 vehicle has the meaning given the term in section 131(a) of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17011(a)).
							(3)Range extension
			 infrastructureThe term range extension
			 infrastructure includes equipment, products, or services for recharging
			 plug-in electric drive vehicles that—
								(A)are available to
			 retail consumers of electric drive vehicles on a non-discriminatory
			 basis;
								(B)provide for
			 extending driving range through battery exchange or rapid recharging;
			 and
								(C)are comparable in
			 convenience and price to petroleum-based refueling services.
								(b)Study
							(1)In
			 generalThe Secretary shall conduct a study of—
								(A)the number and
			 distribution of recharging facilities, including range extension
			 infrastructure, that will be required for drivers of plug-in electric drive
			 vehicles to reliably recharge the electric drive vehicles;
								(B)minimum technical
			 standards for public recharging facilities in coordination with the National
			 Institute of Standards and Technology; and
								(C)the concurrent
			 technical and infrastructure investments that electric utilities and
			 electricity providers will be required to make to support widespread deployment
			 of recharging infrastructure and the estimated costs of the investments.
								(2)ComponentsIn
			 conducting the study required under this subsection, the Secretary shall
			 analyze—
								(A)the variety and
			 density of recharging infrastructure options necessary to power plug-in
			 electric drive vehicles under diverse scenarios, including—
									(i)the
			 ratio of residential, commercial, and public recharging infrastructure options
			 necessary to support 10 percent, 20 percent, and 50 percent penetration of
			 plug-in electric vehicles on a city fleet basis;
									(ii)the ratio of
			 residential, commercial, and public recharging infrastructure options necessary
			 to support 10 percent, 20 percent, and 50 percent penetration of plug-in
			 electric vehicles on a national fleet basis; and
									(iii)the potential
			 impact of fast charging on penetration rates and utility power management
			 requirements;
									(B)whether use of
			 parking spots with access to recharging facilities should be limited to plug-in
			 electric drive vehicles;
								(C)whether model
			 building codes should be amended to cover recharging facilities; and
								(D)such other issues
			 as the Secretary considers appropriate.
								(3)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report on the results of the
			 study conducted under this subsection, including any recommendations.
							(c)Grants and
			 loans to state and local governments for recharging infrastructure
							(1)In
			 generalEffective beginning October 1, 2010, the Secretary shall
			 establish a program under which the Secretary shall provide grants and loans to
			 local governments to assist in the installation of recharging facilities for
			 electric drive vehicles in areas under the jurisdiction of the local
			 governments. The Secretary shall provide funding under this section to State or
			 local governments to pay not more than fifty percent of the recharging
			 infrastructure cost.
							(2)EligibilityTo
			 be eligible to obtain a grant or loan under this subsection, a local government
			 shall—
								(A)demonstrate to
			 the Secretary that the applicant has taken into consideration the findings of
			 the report submitted under subsection (b)(3), unless the local government
			 demonstrates to the Secretary that an alternative variety and density of
			 recharging infrastructure options would better meet the purposes of this
			 section; and
								(B)agree not to
			 charge a premium for use of a parking space used to recharge an electric drive
			 vehicle other than a charge for electric energy.
								(3)GuidelinesThe
			 Secretary shall establish guidelines for carrying out this subsection that are
			 consistent with the report submitted under subsection (b)(3).
							(4)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this subsection a total of $250,000,000 for grants and a
			 total of $250,000,000 for loans, to remain available until expended.
							204.Loan
			 guarantees for advanced battery purchasesSubtitle B of title I of the Energy and
			 Independence and Security Act of 2007 (42 U.S.C. 17011 et seq.) is amended by
			 adding at the end the following:
						
							137.Loan
				guarantees for advanced battery purchases
								(a)DefinitionsIn
				this section:
									(1)Plug-in
				electric drive vehicleThe term plug-in electric drive
				vehicle has the meaning given the term in section 131(a).
									(2)Range extension
				infrastructureThe term range extension
				infrastructure includes equipment, products, or services for recharging
				plug-in electric drive vehicles that—
										(A)are available to
				retail consumers of electric drive vehicles on a nondiscriminatory
				basis;
										(B)provide for
				extended driving range through battery exchange or rapid recharging; and
										(C)are comparable in
				convenience and price to petroleum-based refueling services.
										(b)Loan
				guaranteesThe Secretary
				shall guarantee loans made to eligible entities for the aggregate purchase by
				an eligible entity of not less than 5,000 batteries that use advanced battery
				technology within a calendar year.
								(c)Eligible
				entitiesTo be eligible to
				obtain a loan guarantee under this section, an entity shall be—
									(1)an original equipment manufacturer;
									(2)a vehicle manufacturer;
									(3)an electric utility;
									(4)any provider of
				range extension infrastructure; or
									(5)any other qualified entity, as determined
				by the Secretary.
									(d)RegulationsThe Secretary shall promulgate such
				regulations as are necessary to carry out this section.
								(e)Authorization
				of appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				section.
								.
					205.Study of
			 end-of-useful life options for motor vehicle batteries
						(a)In
			 generalIn combination with the research, demonstration, and
			 deployment activities conducted under section 641(k) of the Energy and
			 Independence and Security Act of 2007 (42 U.S.C. 17231(k)), the Secretary shall
			 conduct a study on the end-of-useful life options for motor vehicle batteries,
			 including recommendations for stationary storage applications and recyclability
			 design specifications.
						(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report on the results of the
			 study conducted under subsection (a), including any recommendations.
						BMedium- and
			 heavy-duty vehicles
					211.Maximum weight
			 study
						(a)In
			 generalThe Secretary of
			 Transportation, in consultation with the Administrator of the National Highway
			 Traffic Safety Administration, shall conduct a study to investigate whether oil
			 savings goals can be achieved in the trucking industry without adverse safety
			 consequences by determining the safety impacts and other effects of increasing
			 the maximum allowable gross weight for vehicles using the Interstate System to
			 allow for larger, more fuel-efficient tractor-trailers.
						(b)Study
			 componentsIn conducting the study under this section, the
			 Secretary of Transportation shall—
							(1)determine whether
			 a vehicle with a supplementary sixth axle and a gross weight of up to 97,000
			 pounds that is traveling at 60 miles per hour is capable of stopping at a
			 distance of 355 feet or less;
							(2)determine whether
			 the use of the Interstate System by vehicles described in paragraph (1) would
			 require a fundamental alteration of the vehicle architecture that is commonly
			 used for the transportation of goods as of the day before the date of the
			 enactment of this Act;
							(3)analyze the
			 safety impacts of allowing vehicles described in paragraph (1) to use the
			 Interstate System; and
							(4)consider the
			 potential impact on highway safety of applying lower speed limits on such
			 vehicles than the speed limits in effect on the day before the date of the
			 enactment of this Act.
							(c)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall submit a report to Congress that contains the results of the study
			 conducted under this section, including a determination by the Secretary as to
			 whether permitting vehicles with a supplementary sixth axle and a gross weight
			 of not more than 97,000 pounds to use the Interstate System would have an
			 adverse impact on highway safety.
						(d)DefinitionIn
			 this section, the term Interstate System has the meaning given
			 that term in section 101(a) of title 23, United States Code.
						212.Fuel
			 economySection 32912(e)(1) of
			 title 49, United States Code, is amended by inserting provide equipment
			 and facilities for the program established under section 32902(k), and
			 to after shall be used by the Secretary to.
					CAlternative
			 transportation technologies
					221.Flexible fuel
			 automobiles
						(a)In
			 generalChapter 329 of title
			 49, United States Code, is amended—
							(1)in section 32901(a)—
								(A)by redesignating paragraphs (10) through
			 (19) as paragraphs (11) through (20), respectively; and
								(B)by inserting
			 after paragraph (9) the following:
									
										(10)flexible
				fuel automobile means an automobile that has been warranted by the
				manufacturer of the automobile to operate on gasoline and fuel mixtures
				containing 15 percent gasoline and 85 percent ethanol or
				methanol.
										;
				and
								(2)by inserting
			 after section 32902 the following:
								
									32902A.Requirement
				to manufacture flexible fuel automobiles
										(a)In
				generalFor each model year
				listed in the following table, each manufacturer shall ensure that the
				percentage of automobiles manufactured by the manufacturer for sale in the
				United States that are flexible fuel automobiles is not less than the
				percentage set forth for that model year in the following table:
											
												
													
														Model YearPercentage
														
													
													
														Model year
						2012 50 percent
														
														Model year
						2013 60 percent
														
														Model year
						201470 percent
														
														Model year
						201580 percent
														
														Model year
						201690 percent
														
														Model year
						2017100 percent.
														
													
												
											
										(b)Automobiles
				excludedThe requirement under subsection (a) shall not apply to
				any automobile that operates on diesel, natural gas, hydrogen, or
				electricity.
										.
							(b)Clerical
			 amendmentThe table of sections for chapter 329 of title 49,
			 United States Code, is amended by inserting after the item relating to section
			 32902 the following:
							
								
									32902A. Requirement to manufacture flexible fuel
				automobiles.
								
								.
						(c)RulemakingNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 Transportation shall prescribe regulations to carry out section 32902A of title
			 49, United States Code, as added by subsection (a).
						222.Transportation
			 roadmap study
						(a)In
			 generalThe Secretary shall enter into an arrangement with the
			 National Academy of Sciences under which the Academy shall—
							(1)conduct a
			 comprehensive analysis of energy use by automobiles; and
							(2)use the analysis
			 to conduct an integrated assessment of the technological options that could
			 lead to reduced petroleum consumption and greenhouse gas emissions.
							(b)ComponentsThe
			 study required under this section shall—
							(1)assess the status
			 of technology options, including—
								(A)prospects of
			 future fuels and pathways;
								(B)the
			 infrastructure and other barriers for increased market penetration;
								(C)potential timing
			 of market adoption;
								(D)potential
			 reductions of petroleum consumption and greenhouse gas emissions; and
								(E)improvements in
			 and priorities for Federal research and development program activities;
								(2)consider issues
			 relating to duty cycles, regional distinctions, and technological development
			 timelines;
							(3)build on and
			 integrate applicable research conducted in recent years, including by the
			 Academy;
							(4)evaluate
			 technical options and assess the extent to which the United States can employ
			 the options to reduce oil intensity by 80 percent by calendar year 2050 and
			 reduce carbon dioxide emissions at a rate that is consistent with national
			 goals; and
							(5)recommend
			 policies to help facilitate the United States to meet national goals.
							(c)ReportNot
			 later than 21 months after funds are first made available to carry out this
			 section, the Secretary shall submit to the appropriate committees of Congress a
			 report on the results of the study conducted under subsection (a), including
			 any recommendations.
						(d)Updates
							(1)In
			 generalNot later than 5 years after the initial study is
			 conducted under this section and every 5 years thereafter, the Secretary shall
			 enter into an arrangement with the National Academy of Sciences under which the
			 Academy shall update the study required under this section.
							(2)ReportNot
			 later than 21 months after the date an arrangement is entered into under
			 paragraph (1), the Secretary shall submit to the appropriate committees of
			 Congress a report on the results of the updated study conducted under paragraph
			 (1), including any recommendations.
							(e)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $2,200,000.
						BDomestic
			 production and workforce development
			IIncreasing
			 supply
				AIncreasing
			 production from domestic resources
					300.Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this subtitle an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Internal Revenue Code of 1986.
					IInvestment in
			 renewable energy
						301.Extension of
			 renewable electricity production credit
							(a)In
			 generalSubsection (d) of
			 section 45 is amended—
								(1)by striking
			 January 1, 2013 in paragraph (1) and inserting January 1,
			 2015, and
								(2)by striking
			 January 1, 2014 each place it appears in paragraphs (2), (3),
			 (4), (6), (7), (9), and (11)(B) and inserting January 1,
			 2015.
								(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
							302.Expansion and
			 extension of new clean renewable energy bonds
							(a)In
			 generalParagraph (2) of section 54C(c) is amended by inserting
			 , for calendar years 2011, 2012, 2013, and 2014, an additional
			 $500,000,000 for each year, and, except as provided in paragraph (5) for years
			 after 2014, zero, after $800,000,000.
							(b)Carryover of
			 unused limitationSubsection (c) of section 54C is amended by
			 adding at the end the following new paragraph:
								
									(5)Carryover of
				unused limitationIf for any
				calendar year—
										(A)the amount allocated under paragraph (2)
				for such calendar year, exceeds
										(B)the amount of bonds issued during such year
				which are designated under subsection (a) pursuant to such allocation,
										then the
				limitation amount under paragraph (2) for the following calendar year shall be
				increased by the amount of such
				excess..
							(c)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after December 31, 2010.
							303.Extension of
			 investment tax credit for certain energy property
							(a)Solar energy propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of
			 section 48(a) are each amended by striking January 1, 2017 and
			 inserting January 1, 2019.
							(b)Fuel cell propertySubparagraph (E) of section 48(c)(1) is
			 amended by striking December 31, 2016 and inserting
			 December 31, 2018.
							(c)Qualified small
			 wind energy propertySubparagraph (D) of section 48(c)(4) is
			 amended by striking December 31, 2016 and inserting
			 December 31, 2018.
							(d)Geothermal heat
			 Pump systemsClause (vii) of section 48(a)(3)(A) is amended by
			 striking January 1, 2017 and inserting January 1,
			 2019.
							(e)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
							304.Increase in
			 credit for investment in advanced energy facilities
							(a)In
			 generalSubparagraph (B) of section 48C(d)(1) is amended by
			 striking $2,300,000,000 and inserting
			 $4,000,000,000.
							(b)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in the amendments made by section 1302 of the American Recovery and
			 Reinvestment Tax Act of 2009.
							IIInvestment in
			 alternative fuel property
						311.Extension of
			 credits for alcohol fuels
							(a)In
			 generalSections 40, 6426(b)(6), and 6427(e)(6)(A) are amended by
			 striking 2010 each place it appears and inserting
			 2011.
							(b)Conforming
			 amendmentSection 40(e)(1)(B) is amended by striking
			 2011 and inserting 2012.
							(c)Effective
			 dateThe amendments made by this section shall apply to sales and
			 uses after the date of the enactment of this Act.
							312.Extension of credits for biodiesel and
			 renewable diesel
							(a)In generalSections 40A(g), 6426(c)(6), and
			 6427(e)(6)(B) are each amended by striking December 31, 2009 and
			 inserting December 31, 2011.
							(b)Effective
			 dateThe amendments made by this section shall apply to sales and
			 uses after the date of the enactment of this Act.
							IIIInvestment in
			 electric drive and advanced vehicles
						321.Extension of
			 credit and extension of temporary increase in credit for alternative fuel
			 vehicle refueling property
							(a)Extension of
			 creditSubsection (g) of section 30C is amended by striking
			 service— and all that follows and inserting service after
			 December 31, 2018..
							(b)Extension of
			 temporary increaseParagraph (6) of section 30C(e) is
			 amended—
								(1)by striking
			 January 1, 2011 and inserting January 1, 2019,
			 and
								(2)by striking
			 and
			 2010 in the heading and inserting
			 through
			 2018.
								(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
							322.Extension and
			 expansion of credit for new qualified plug-in electric drive motor
			 vehicles
							(a)ExtensionSection
			 30D is amended by adding at the end the following new subsection:
								
									(g)TerminationThis
				section shall not apply to any property purchased after December 31,
				2018.
									.
							(b)Restoration of
			 credit for large new qualified plug-In electric drive motor vehicles weighing
			 over 14,000 pounds
								(1)In
			 generalThe last sentence of section 30D(b)(3) is amended to read
			 as follows: “The amount determined under this paragraph shall not
			 exceed—
									
										(A)$5,000, in the
				case of any new qualified plug-in electric drive motor vehicle with a gross
				vehicle weight rating of not more than 14,000 pounds,
										(B)$10,000, in the
				case of any new qualified plug-in electric drive motor vehicle with a gross
				vehicle weight rating of more than 14,000 pounds but not more than 26,000
				pounds, and
										(C)$12,500, in the
				case of any new qualified plug-in electric drive motor vehicle with a gross
				vehicle weight rating of more than 26,000
				pounds.
										.
								(2)Conforming
			 amendmentsParagraph (1) of section 30D(d) is amended by adding
			 and at the end of subparagraph (D), by striking subparagraph
			 (E), and by redesignating subparagraph (F) as subparagraph (E).
								(c)Increase in per
			 manufacturer capParagraph (2) of section 30D(e) is amended by
			 striking 200,000 and inserting 400,000.
							(d)Effective
			 dateThe amendments made by
			 this section shall apply to vehicles acquired after the date of the enactment
			 of this Act.
							323.Extension of
			 credit for certain plug-in electric vehicles
							(a)In
			 generalSubsection (f) of
			 section 30 is amended by striking December 31, 2011 and
			 inserting December 31, 2018.
							(b)Effective
			 dateThe amendment made by
			 this section shall apply to vehicles acquired after the date of the enactment
			 of this Act.
							324.Extension of
			 credit for medium and heavy duty hybrid vehicles
							(a)In
			 generalParagraph (3) of
			 section 30B(k) is amended by striking December 31, 2009 and
			 inserting December 31, 2014.
							(b)Effective
			 dateThe amendment made by
			 this section shall apply to vehicles acquired after the date of the enactment
			 of this Act.
							325.Credit for
			 heavy duty natural gas vehicles
							(a)In
			 generalParagraph (4) of section 30B(k) is amended by inserting
			 (December 31, 2018, in the case of such a vehicle which has a gross
			 vehicle weight rating of more than 26,000 pounds and which operates on
			 compressed natural gas or liquified natural gas) after December
			 31, 2010.
							(b)Effective
			 dateThe amendment made by
			 this section shall apply to vehicles acquired after the date of the enactment
			 of this Act.
							IVLow
			 carbon loan guarantee program
						331.Innovative
			 low-carbon loan guarantee programSection 1703 of the Energy Policy Act of
			 2005 (42 U.S.C. 16513) is amended—
							(1)in subsection (b), by adding at the end the
			 following:
								
									(11)Innovative low-carbon technology projects
				in accordance with subsection (f).
									;
				and
							(2)by adding at the end the following:
								
									(f)Innovative
				low-carbon technology projects
										(1)In
				generalThe Secretary may
				make guarantees to carry out innovative low-carbon technologies
				projects.
										(2)Funding
											(A)In
				generalSubject to the
				Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.), the total principal
				amount of loans guaranteed to carry out projects under this subsection shall
				not exceed $50,000,000,000, to remain available until committed.
											(B)Additional
				amountsAmounts made
				available to carry out this subsection shall be in addition to any other
				authority provided for fiscal year 2010 or any previous fiscal year.
											(C)Source of
				funds
												(i)In
				generalAmounts made
				available to carry out this subsection shall be—
													(I)derived from amounts received from
				borrowers pursuant to section 1702(b)(2) for fiscal year 2010 or any previous
				fiscal year; and
													(II)collected in accordance with the Federal
				Credit Reform Act of 1990 (2 U.S.C. 661 et seq.).
													(ii)TreatmentThe source of payment received from
				borrowers described in clause (i) shall be not considered a loan or other debt
				obligation that is guaranteed by the Federal Government.
												(D)Subsidy
				costIn accordance with
				section 1702(b)(2), no appropriations to carry out this subsection shall be
				available to pay the subsidy cost of
				guarantees.
											.
							VInvestment in
			 ethanol
						341.Research and
			 development of fungible biofuelsThere is authorized to be appropriated for
			 advanced biofuels research, development, and demonstration that will create
			 fuels that are fungible in existing infrastructure $100,000,000.
						VIStudies on
			 market penetration of renewable resources
						351.Studies on
			 market penetration of renewable resources
							(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall conduct—
								(1)a study on the
			 quantity of solar energy (including photovoltaic and solar thermal energy) that
			 can reasonably be expected to be deployed in the United States by calendar year
			 2030 and the requirements and costs associated with that deployment;
								(2)a study on the
			 quantity of geothermal energy (including regular and advanced geothermal
			 energy) that can reasonably be expected to be deployed in the United States by
			 calendar year 2030 and the requirements and costs associated with that
			 deployment;
								(3)a study on the
			 quantity of hydrokinetic energy that can reasonably be expected to be deployed
			 in the United States by calendar year 2030 and the requirements and costs
			 associated with that deployment; and
								(4)in consultation
			 with the Secretary of Agriculture, a study on the quantity of renewable biomass
			 energy that can reasonably be expected to be deployed in the United States by
			 calendar year 2030, including consideration of—
									(A)the needs of
			 biofuels, biomass-based electricity, and thermal applications;
									(B)the highest
			 efficiency energy use of biomass resources; and
									(C)the requirements
			 and costs associated with deployment.
									(b)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress, and make publicly available,
			 a report that integrates the results of the studies conducted under subsection
			 (a), and other relevant studies, including an analysis and recommendations
			 on—
								(1)the best areas
			 and rates for deployment of solar, geothermal, wind, biomass, and hydrokinetic
			 energy by calendar year 2030 (based on multiple alternative scenarios);
			 and
								(2)the levels of
			 market penetration that can be accomplished by calendar year 2030 (based on
			 multiple alternative scenarios).
								BIncreasing
			 production from fossil resources
					IOuter
			 Continental Shelf
						361.Inventory of
			 outer Continental Shelf oil and gas resources
							(a)In
			 GeneralNot later than 2 years after the date of enactment of
			 this Act and subject to subsection (b), the Secretary of the Interior (referred
			 to in this subtitle as the Secretary) shall complete an inventory
			 of oil and natural gas resources in areas of the Outer Continental Shelf (as
			 defined in section 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331))
			 with the greatest potential for containing oil or gas reserves.
							(b)Requirements
								(1)In
			 generalThe Secretary shall carry out the inventory under
			 subsection (a) in stages, focusing first on areas that the Secretary identifies
			 as having the greatest potential for oil and gas reserves.
								(2)Public
			 commentsTo assist the Secretary in identifying areas that have
			 the greatest potential for oil and gas reserves under paragraph (1), the
			 Secretary shall, not later than 60 days after the date of enactment of this
			 Act, issue a notice in the Federal Register requesting comments from the public
			 on areas of the Outer Continental Shelf that may contain the most significant
			 oil and gas deposits.
								(3)Initiation of
			 certain inventoriesNot later than 90 days after the date of
			 enactment of this Act, the Secretary shall begin conducting any inventories in
			 the Atlantic and Pacific areas of the Outer Continental Shelf.
								(4)Best Available
			 TechnologyIn conducting the inventory under subsection (a), the
			 Secretary shall—
									(A)use the best
			 technology available to obtain accurate resource estimates; and
									(B)include the
			 results of geological and geophysical explorations carried out—
										(i)under existing or
			 expired leases; or
										(ii)under part 251
			 of title 30, Code of Federal Regulations (or successor regulations).
										(5)ReportsOn
			 completion of any independent reports prepared as part of an inventory under
			 this section, the Secretary shall make the independent reports immediately
			 available to the public.
								(c)Environmental
			 studiesNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall complete any environmental studies necessary to
			 gather information essential to an accurate inventory, including geological and
			 geophysical explorations under part 251 of title 30, Code of Federal
			 Regulations (or successor regulations).
							(d)Reports
								(1)In
			 generalOn completion of an inventory under this section, the
			 Secretary shall submit to Congress and the Governors of any affected coastal
			 States a report that describes the results of the inventory.
								(2)AssessmentA
			 report submitted under paragraph (1) shall include an assessment of the
			 economic, energy, environmental, and national security impacts on the United
			 States, any affected coastal States, and any affected local units of government
			 if the oil and natural gas resources identified by the inventory were developed
			 and produced, including estimates of any direct and indirect revenues that
			 would be available to the Federal Government, the affected coastal State
			 governments, and units of local government.
								(e)Effect on Oil
			 and Gas LeasingNo inventory that is conducted under this section
			 or any other Federal law (including regulations) shall restrict, limit, delay,
			 or otherwise adversely affect—
								(1)the development
			 of any Outer Continental Shelf leasing program under section 18 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1344); or
								(2)any leasing,
			 exploration, development, or production of any Federal offshore oil and gas
			 leases.
								(f)Funding
								(1)In
			 generalThe Secretary of the Treasury shall make a 1-time
			 transfer to the Secretary, from royalties collected in conjunction with the
			 production of oil and gas, such sums as are necessary to carry out this
			 section, including the completion of environmental studies necessary to conduct
			 geological and geophysical explorations in all of the Outer Continental Shelf
			 areas of the Atlantic and the Pacific under part 251 of title 30, Code of
			 Federal Regulations (or successor regulations).
								(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out this section the funds transferred under
			 paragraph (1), without further appropriation.
								(3)LimitationThe
			 amounts transferred under paragraph (1) shall not exceed $150,000,000.
								362.Leasing of
			 offshore areas estimated to contain commercially recoverable oil or gas
			 resources
							(a)Definition of
			 potential producing areaIn this section, the term
			 potential producing area means any area in an Outer Continental
			 Shelf planning area, as defined by the Minerals Management Service, that a
			 seismic survey or other geologic study identifies as exhibiting geologic
			 characteristics similar to the characteristics found in other commercial oil
			 and gas producing regions in the Outer Continental Shelf or other oil and gas
			 producing areas.
							(b)Leasing of
			 potential producing areasNot later than 1 year after the date of
			 the release of an inventory or report under section 361 that identifies a
			 potential producing area, the Secretary may make the potential producing area
			 available for oil and gas leasing under the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1331 et seq.).
							(c)Leasing
			 planThe omission of a potential producing area from the
			 applicable 5-year plan developed by the Secretary pursuant to section 18 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1344) may allow the leasing of a
			 potential producing area under subsection (b).
							363.Environmental
			 stewardship and allowable activities
							(a)In
			 generalThe Secretary shall promulgate regulations that establish
			 appropriate environmental safeguards for the exploration and production of oil
			 and natural gas on the Outer Continental Shelf.
							(b)Minimum
			 requirementsAt a minimum, the regulations shall include—
								(1)provisions
			 requiring surety bonds of sufficient value to ensure the mitigation of any
			 reasonably foreseeable incident that could be directly caused by persons
			 engaged in oil and natural gas development, in accordance with subpart A of
			 part 256 of title 30, Code of Federal Regulations (or successor
			 regulations);
								(2)provisions
			 assigning liability to responsible parties of environmental damage to the Outer
			 Continental Shelf to the extent that the damage is not otherwise implicitly or
			 explicitly authorized or permitted by Federal law (including
			 regulations);
								(3)provisions no
			 less stringent than the regulations promulgated under the Oil Pollution Act of
			 1990 (33 U.S.C. 2701 et seq.); and
								(4)provisions
			 ensuring that—
									(A)no surface
			 facility is installed for the purpose of production of oil or gas resources in
			 any area visible to the unassisted eye from any shore of any coastal State in
			 any areas in the Outer Continental Shelf that have not previously been made
			 available for oil and gas leasing;
									(B)only temporary
			 surface facilities are installed for areas that are—
										(i)beyond the area
			 described in subparagraph (A); and
										(ii)located not more
			 than 25 miles from the shore of any coastal State in any areas in the Outer
			 Continental Shelf that have not previously been made available for oil and gas
			 leasing; and
										(C)the impact of
			 offshore production facilities on coastal vistas is otherwise mitigated.
									(c)ExclusionsNo
			 regulations promulgated under this section shall apply to the development,
			 construction, or operation of renewable energy facilities on the Outer
			 Continental Shelf.
							(d)Conforming
			 AmendmentSection 105 of the Department of the Interior,
			 Environment, and Related Agencies Appropriations Act, 2006 (Public Law 109–54;
			 119 Stat. 521) (as amended by section 103(d) of the Gulf of Mexico Energy
			 Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432)) is amended by
			 inserting and any other area that the Secretary of the Interior may
			 offer for leasing, preleasing, or any related activity under section 104 of
			 that Act after 2006).
							364. Moratorium of
			 oil and gas leasing in certain areas of the Gulf of Mexico
							(a)MoratoriumSection
			 104 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note;
			 Public Law 109–432) is amended by striking subsection (a) and inserting the
			 following:
								
									(a)In
				generalEffective during the period beginning on the date of
				enactment of this Act and ending on June 30, 2022, the Secretary shall not
				offer for leasing, preleasing, or any related activity any area east of 85
				degrees, 50 minutes West Longitude in the Eastern Planning Area that is within
				45 miles of the coastline of the State of
				Florida.
									.
				
							(b)National
			 defense areaSection 12(d) of the Outer Continental Shelf Lands
			 Act (43 U.S.C. 1341(d)) is amended—
								(1)by striking
			 The United States and inserting the following:
									
										(1)In
				generalThe United States
										;
				and
								(2)by adding at the
			 end the following:
									
										(2)ReviewAnnually,
				the Secretary of Defense shall review the areas of the outer Continental Shelf
				that have been designated as restricted from exploration and operation to
				determine whether the areas should remain under
				restriction.
										.
								(c)Leasing of
			 moratorium areas
								(1)In
			 generalAs soon as practicable, after the date of enactment of
			 this Act, the Secretary shall offer for leasing under the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1331 et seq.), any areas made available for leasing
			 as a result of the amendment made by subsection (a).
								(2)AdministrationAny
			 areas made available for leasing under paragraph (1) shall be offered for lease
			 under this section—
									(A)notwithstanding
			 the omission of any of these respective areas from the applicable 5-year plan
			 developed by the Secretary pursuant to section 18 of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1344); and
									(B)in a manner
			 consistent with section 363.
									365.Treatment of
			 revenuesSection 8(g) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337(g)) is amended—
							(1)in paragraph (2),
			 by striking Notwithstanding and inserting Except as
			 provided in paragraph (6), and notwithstanding;
							(2)by redesignating
			 paragraphs (6) and (7) as paragraphs (7) and (8), respectively; and
							(3)by inserting
			 after paragraph (5) the following:
								
									(6)Renewable
				energy reserve fund
										(A)DefinitionsIn
				this paragraph:
											(i)FundThe
				term fund means the Renewable Energy Reserve Fund established by
				subparagraph (B).
											(ii)Qualified
				leaseThe term qualified lease means a natural gas
				or oil lease granted under this Act after the date of enactment of the
				National Energy Security Act of
				2009 for an area that is made available for leasing under part I
				of subtitle B of title I of division B of that Act.
											(B)EstablishmentThere
				is established in the Treasury of the United States a reserve account, to be
				known as the Renewable Energy Reserve Account, consisting of
				such amounts as are appropriated to the Fund under subparagraph (C).
										(C)Transfers to
				FundThere are appropriated to the Fund, out of funds of the
				Treasury not otherwise appropriated, amounts equivalent to amounts received by
				the United States after September 30, 2009, as bonus bids, royalties, or
				rentals from, or otherwise collected under, any qualified lease on submerged
				land made available for leasing under this Act by the
				National Energy Security Act of
				2009 (including any amendment made by that Act).
										(D)Use of
				fundSubject to subparagraph (E), amounts in the Fund shall be
				used to offset the costs of carrying out the National Energy Security Act of 2009.
										(E)Termination of
				fund
											(i)In
				generalThe Fund shall terminate on the date on which the
				Secretary determines that the costs of carrying out the
				National Energy Security Act of
				2009 have been repaid.
											(ii)TransferOn
				termination of the Fund under clause (i), the remaining balance in the Fund
				shall be transferred to the appropriate fund of the
				Treasury.
											.
							IIOther fossil
			 resources
						371.Authorization
			 of activities and exports involving hydrocarbon resources
							(a)DefinitionIn
			 this section, the term United States person means—
								(1)any United States
			 citizen or alien lawfully admitted for permanent residence in the United
			 States; and
								(2)any person other
			 than an individual, if 1 or more individuals described in paragraph (1) own or
			 control at least 51 percent of the securities or other equity interest in the
			 person.
								(b)AuthorizationNotwithstanding
			 any other provision of law (including a regulation), United States persons
			 (including agents and affiliates of those United States persons) may—
								(1)engage in any
			 transaction necessary for the exploration for and extraction of hydrocarbon
			 resources from any portion of any foreign exclusive economic zone that is
			 contiguous to the exclusive economic zone of the United States; and
								(2)export without
			 license authority all equipment necessary for the exploration for or extraction
			 of hydrocarbon resources described in paragraph (1).
								372.Travel in
			 connection with authorized hydrocarbon exploration and extraction
			 activitiesSection 910 of the
			 Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7209) is
			 amended by adding at the end the following:
							
								(c)General License
				Authority for Travel-Related Expenditures by Persons Engaging in Hydrocarbon
				Exploration and Extraction Activities
									(1)In
				generalThe Secretary of the Treasury shall authorize under a
				general license the travel-related transactions listed in section 515.560(c) of
				title 31, Code of Federal Regulations, for travel to, from, or within Cuba in
				connection with exploration for and the extraction of hydrocarbon resources in
				any part of a foreign maritime Exclusive Economic Zone that is contiguous to
				the United States' Exclusive Economic Zone.
									(2)Persons
				authorizedPersons authorized to travel to Cuba under this
				section include full-time employees, executives, agents, and consultants of oil
				and gas producers, distributors, and
				shippers.
									.
						373.Alaska OCS
			 joint lease and permitting processing office
							(a)EstablishmentThe
			 Secretary of the Interior (referred to in this section as the
			 Secretary) shall establish a regional joint outer Continental
			 Shelf lease and permit processing office for the Alaska Outer Continental Shelf
			 region.
							(b)Memorandum of
			 understandingNot later than 90 days after the date of enactment
			 of this Act, the Secretary shall enter into a memorandum of understanding for
			 the purposes of carrying out this section with—
								(1)the Secretary of
			 Commerce;
								(2)the Chief of
			 Engineers;
								(3)the Administrator
			 of the Environmental Protection Agency; and
								(4)any other Federal
			 agency that may have a role in permitting activities.
								(c)Designation of
			 qualified staff
								(1)In
			 generalNot later than 30 days after the date of the signing of
			 the memorandum of understanding under subsection (b), each Federal signatory
			 party shall, if appropriate, assign to the office described in subsection (a)
			 an employee who has expertise in the regulatory issues administered by the
			 office in which the employee is employed relating to leasing and the permitting
			 of oil and gas activities on the Outer Continental Shelf.
								(2)DutiesAn
			 employee assigned under paragraph (1) shall—
									(A)not later than 90
			 days after the date of assignment, report to the office described in subsection
			 (a);
									(B)be responsible
			 for all issues relating to the jurisdiction of the home office or agency of the
			 employee; and
									(C)participate as
			 part of the team of personnel working on proposed oil and gas leasing and
			 permitting, including planning and environmental analyses.
									374.Alaska Natural
			 Gas PipelineSection 116(c)(2)
			 of the Alaska Natural Gas Pipeline Act (15 U.S.C. 720n(c)(2)) is amended by
			 striking $18,000,000,000 and inserting
			 $30,000,000,000.
						IIClean energy
			 technology workforce development
				401.Clean energy
			 technology workforce
					(a)Grants
						(1)In
			 generalThe Secretary shall award competitive, merit-based grants
			 to institutions of higher education (as defined in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a))) for the establishment of programs
			 providing training and education for vocational workforce development through
			 centers of excellence for a broad range of clean energy sector needs in the
			 clean energy technology workforce of the United States, as determined by the
			 Secretary.
						(2)Other
			 institutionsIn carrying out this subsection, the Secretary shall
			 accept proposals for centers from institutions of higher education that have or
			 are prepared to develop a meaningful curriculum and program described in
			 paragraph (1).
						(b)National merit
			 scholarship program
						(1)In
			 generalThe Secretary shall establish a national merit
			 scholarship program that provides scholarships each fiscal year for at least
			 1,000 undergraduate and 500 graduate students that are studying engineering,
			 geosciences, and other energy-related fields.
						(2)EligibilityTo
			 be eligible to obtain a scholarship under this subsection, a student shall be
			 enrolled in a program offered by an institution of higher education that
			 provides training and education for a clean energy workforce described in
			 subsection (a)(1).
						(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
					CGlobal risk
			 management
			501.Sense of
			 Congress on geopolitical consequences of oil dependence
				(a)FindingsCongress
			 finds that—
					(1)it is imperative
			 to the national security, economic prosperity, and environmental integrity of
			 the United States to have reliable, diverse, and affordable energy
			 supplies;
					(2)(A)the United States faces
			 a multifaceted and growing threat to energy security;
						(B)State-owned energy companies,
			 especially those of adversarial governments, are using the energy supplies of
			 the companies as leverage to promote foreign policies of states; and
						(C)politically motivated domestic groups,
			 pirates, and terrorists further present an increasing risk to critical energy
			 infrastructure and key corridors of international energy supplies;
						(3)efforts to
			 develop a long-term energy policy for the United States is partially hindered
			 by the lack of consistent and accurate information on world energy
			 reserves;
					(4)the United States
			 should develop short-term policies and strategies that—
						(A)protect key
			 energy infrastructure;
						(B)secure critical
			 geographic transit routes; and
						(C)mitigate
			 political instability from energy suppliers;
						(5)over the
			 long-term, the United States should focus national security organizations on
			 obtaining better information on world reserves of energy and strengthening
			 relationships with certain key nations;
					(6)addressing the
			 challenge of energy security now and in the future will require the United
			 States to use all instruments of national power, including the military,
			 diplomatic, and intelligence services; and
					(7)the United States
			 should make it a priority to engage key developing nations such as China and
			 India on fossil fuel use in order to address global energy security and climate
			 change challenges.
					(b)Sense of
			 CongressIt is the sense of Congress that—
					(1)sufficient
			 resources should be provided to United States national security agencies to
			 enable the agencies to protect tankers and other vessels, critical
			 infrastructure, and supply routes;
					(2)the President
			 should work with Congress—
						(A)to coordinate
			 efforts between the Department of State and the Department of Justice to
			 bolster programs to train national police and domestic security forces tasked
			 with defending energy infrastructure in key countries;
						(B)to promote
			 initiatives by the Department of State and the Department of Defense—
							(i)to
			 provide allied nations with the technical expertise to minimize the
			 consequences of an infrastructure accident or attack;
							(ii)to
			 engage the North Atlantic Treaty Organization (NATO) and other allies in
			 negotiations on creating a security architecture to protect the strategic
			 terrain; and
							(iii)to work with
			 the Coast Guard to strengthen the capacity of local, national, and regional
			 maritime security forces;
							(C)to mobilize the
			 Department of Defense and the Department of Energy, in conjunction with the
			 intelligence community, to conduct detailed scenario planning exercises on the
			 repercussions of attacks on critical energy infrastructure; and
						(D)(i)to authorize the
			 Department of State to provide the President with diplomatic options, including
			 the imposition of sanctions, for addressing states that use energy as a
			 political weapon; and
							(ii)to improve the capacity of the
			 Department of State to provide diplomatic support to resolve conflicts that
			 impact the energy security of the United States; and
							(3)the intelligence
			 community should be given an integral role in bolstering United States national
			 energy security interests by—
						(A)completing a
			 comprehensive national intelligence estimate on energy security that assesses
			 the most vulnerable aspects of critical energy infrastructure and the future
			 stability of major energy suppliers;
						(B)improving warning
			 time to prevent attacks on key energy infrastructure;
						(C)expanding the
			 collection of intelligence on national energy companies and the energy reserves
			 of those companies; and
						(D)bolstering
			 collection and analysis of potential strategic conflicts that could disrupt key
			 energy supplies.
						502.Study of
			 foreign fuel subsidies
				(a)In
			 generalThe Secretary of Energy, in consultation with the
			 Secretary of State and the Secretary of Commerce, shall conduct a study of
			 foreign fuel subsidies, including—
					(1)the impact of the
			 subsidies on global energy supplies, global energy demand, and global economic
			 impacts; and
					(2)recommendations
			 on actions that should be taken to reduce the impact of the subsidies.
					(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the Secretary
			 shall submit to the appropriate committees of Congress a report that describes
			 the results of the study conducted under this section, including any
			 recommendations.
				
